Citation Nr: 0009926
Decision Date: 04/13/00	Archive Date: 09/08/00

DOCKET NO. 98-15 438               DATE APR 13, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Sioux Falls, South Dakota

THE ISSUES

1. Entitlement to an increased evaluation for post-traumatic stress
disorder (PTSD), currently evaluated as 50 percent disabling.

2. Entitlement to a total disability rating based on individual
unemployability due to service-connected disability.

REPRESENTATION 

Appellant represented by: R. Conrad Douglas, Attorney at Law

WITNESS AT HEARING ON APPEAL 

The appellant

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel

INTRODUCTION

The veteran had periods of active service from April 1968 to April
1972 and from May 1973 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from rating decisions of the VARO in Des Moines, Iowa, which
denied entitlement to a disability rating in excess of 50 percent
for the veteran's PTSD, and denied entitlement to a total
disability rating based on individual unemployability.

The issue of entitlement to a total disability rating based on
individual unemployability will be addressed in the remand portion
of the decision below.

FINDINGS OF FACT

1. Manifestations of the veteran's PTSD include restricted affect,
poor to fair immediate memory retention, and social isolation. The
veteran also complains of depression.

2. The recent medical evidence of record has shown the veteran's
judgment and insight to be good and his speech to be clear,
logical, and goal-directed.

3. Occupational and social impairment, with deficiencies in most
areas, such as work, school, family relations, judgment, thinking,
or mood, due to such symptoms as: Suicidal ideation; obsessional
rituals which interfere with routine activities; speech
intermittently illogical, obscured, or irrelevant; near continuous
panic or depression affecting the ability to function
independently, appropriately, and

2 -

effectively; impaired impulse control (such as unprovoked
irritability with periods of violence); spatial disorientation;
neglect of personal appearance and hygiene; difficulty in adapting
to stressful circumstances (including work or a work like setting);
and inability to establish and maintain effective relationships has
not been demonstrated by the evidence of record.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for
PTSD are not met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R.
4.3, 4.7, 4.130, Diagnostic Code 9411 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran's assertion of an increase in severity of a service-
connected disorder constitutes a well-grounded claim requiring the
VA fulfill the statutorily required duty to assist 38 U.S.C.A.
5107(a) (West 1991) because it is a new claim and not a reopened
claim. The Board finds that all relevant facts have been properly
developed and that no further assistance to the veteran is required
to comply with the duty to assist mandated by 38 U.S.C.A. 5107(a).

Disability evaluations are determined by the application of the
VA's Schedule for Rating Disabilities, which is based on average
impairment of earning capacity. 38 U.S.C.A. 1155; 38 C.F.R. Part 4
(1999). Separate diagnostic codes identify the various
disabilities. The percentage ratings for each diagnostic code, as
set forth in the VA's Schedule for Rating Disabilities, represent
the average impairment of earning capacity resulting from
disability. Generally, the degrees of disability specified are
considered adequate to compensate for a loss of working time
proportionate to the severity of the disability. 38 U.S.C.A. 1155;
38 C.F.R. 4.1.

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the

3 -

criteria required for that rating. Otherwise, the lower rating will
be assigned. 38 C.F.R. 4.7 (1999).

The rating criteria contemplate that a 50 percent evaluation is to
be assigned for PTSD where there is occupational and social
impairment with reduced reliability and productivity due to such
symptoms as: Flattened affect; circumstantial, circumlocutory, or
stereotype speech; panic attacks more than once a week; difficulty
in understanding complex commands; impairment of short and long-
term memory (e.g., retention of only highly learned material,
forgetting to complete tasks); impaired judgment; impaired abstract
thinking; disturbances of motivation and mood; difficulty in
establishing and maintaining effective work and social
relationships. A 70 percent evaluation is assigned for occupational
and social impairment, with deficiencies in most areas, such as
work, school, family relations, judgment, thinking or mood, due to
such symptoms as: Suicidal ideation; obsessional rituals which
interfere with routine activities; speech intermittently illogical,
obscure, or irrelevant; near continuous panic or depression
affecting the ability to function independently, appropriately, and
effectively; impaired impulse control (such as unprovoked
irritability with periods of violence); spatial disorientation;
neglect of personal appearance and hygiene; difficulty in adapting
to stressful circumstances (including work or a work-like setting);
inability to establish and maintain effective relationships. A 100
percent evaluation is assigned for total occupational and social
impairment due to such symptoms as: Gross impairment in thought
processes or communication; persistent delusions or hallucinations;
grossly inappropriate behavior; persistent danger of hurting self
or others; intermittent inability to perform activities of daily
living (including maintenance of minimal personal hygiene);
disorientation to time and place; memory loss for names of close
relatives, own occupation, or own name. 38 C.F.R. 4.130, Code 9411.

The determination of whether an increased rating is warranted is to
be based on a review of the entire evidence of record and the
application of all pertinent regulations. See Schafrath v.
Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled,
the Secretary is responsible for determining whether the
preponderance of the evidence is against the claim. If so, the
claim is denied; if the

4 -

evidence is in support of the claim or is in equal balance, the
claim is allowed. See Gilbert v. Derwinski, 1 Vet. App. 49, 55
(1990).

Factual Background

A review of the evidence of record discloses that by rating
decision dated in July 1992, service connection for PTSD was
granted and a 30 percent evaluation was assigned, effective March
23, 1992. By a rating decision dated in March 1995, the evaluation
for the PTSD was increased from 30 percent to 50 percent disabling,
effective November 2, 1994.

In November 1997, the veteran requested an increased rating for
PTSD and also requested TDIU.

Of records are reports of VA outpatient visits on periodic
occasions, including one in January 1997. At that time, the veteran
reported difficulties wife depression, intrusive memories of
Vietnam, nightmares on a daily basis, and sleep disturbance. He
verbalized significant difficulties when faced with reminders of
Vietnam, such as the smell of diesel fuel, humidity, and the like.
He also described difficulties with interpersonal relationships,
stating "I don't feel close to anyone." He had a hard time
expressing emotions to others and admitted that at times he felt
emotionally numb. He had a tendency to have both verbal and
physical outbursts, but denied any significant difficulties with
physical episodes since "I am getting too old." He estimated having
been hospitalized 10 times for the treatment of an emotional or
substance abuse problem. He had taken an antidepressant in the
past, but was no longer taking it. He expressed a desire to be
evaluated for medications, specifically for an antidepressant.

The veteran was accorded a psychiatric examination for rating
purposes by VA in April 1997. At that time, he was described as
casually dressed. He appeared clean and well kempt. He had been
alcohol-free for 4 years. Affect was mildly constricted. Mood was
neutral. He smiled and at times laughed appropriately. He did not
appear to be overly anxious. He used a normal quantity of verbal
behavior. He was spontaneous, logical and coherent. There was no
looseness of association,,

5 -

flight of ideas, or blocking. There were no hallucinations,
delusions, obsessions, or compulsions. A depressive syndrome was
not thought to be present. Sensorium was clear. He was properly
oriented. Immediate and remote memory were intact. Overall fund of
knowledge appeared to be adequate for education and circumstances.
Abstract ability was intact. Judgment and insight were fair.

The examiner commented that, while the veteran had a history of
depressive episodes, he did not appear to meet the criteria
warranting a diagnosis of depression at the present time. It was
stated the veteran's overall function had improved since his last
evaluation in December 1994. It was indicated that, while the
overall GAF score was described as between 50 and 60 at that time,
the evaluator at the present time believed that the symptoms of
PTSD "remained largely the same since that last review, however,
the symptoms of depression have lessened significantly." The Axis
I diagnoses were: Moderate PTSD; depression, not otherwise
specified, recurrent, by history (noted to be presently in
remission); cannabis abuse; alcohol abuse/dependence, in remission.
The Axis II diagnosis was antisocial traits. The GAF score was
given as 60.

Another VA psychiatric examination for rating purposes was accorded
the veteran in December 1997. The claims file was available for
review. The veteran gave a detailed history. He had had great
difficulty establishing any new friendships. Most of his friends
were from childhood, but at the present time, most of them were
dispersed all over the country. He described himself as a recluse
most of the time. Since 1993 he had been abstinent from alcohol. He
had taken medication which included Trazodone and Paxil, but these
had been discontinued in 1994 because of their side effects. He
described himself as mildly depressed, but without suicidal
ideation. He also reported a great deal of difficulty concentrating
and noted that he was hypervigilant. Startle response was described
as exaggerated. He also described outbursts of anger that would
cause him difficulties in his vocational and social encounters. He
reported these outbursts had cost him jobs in the past. He stated
his last job was in June 1997 and this reportedly last for just a
few weeks. He believed that his impatience, his anger, his
hypervigilance, and his depressive episodes hindered him quite a
bit regarding the maintenance of his jobs in the past.

6 -

Current medications included 150 milligrams of Wellbutrin twice
daily for smoking cessation as well as for depressive
symptomatology. The veteran stated this medication was ineffective.
He smoked 1 to 2 joints of marijuana a week. He denied the use of
any other street drugs. He reported smoking two packs of cigarettes
a day and indicated that he drank from 10 to 20 cups of coffee a
day. The veteran reported having dropped out of high school, but
having obtained a graduate equivalency degree in 1995. He had been
involved in multiple manual labor positions, primarily involving
construction work and mechanical work. He also indicated that he
spent one year working for a carnival. Currently, he was
unemployed.

On mental status examination, he exhibited good hygiene. He was
pleasant, cooperative, and spontaneous. Mood was mildly dysphonic.
Affect was restricted. Speech was spontaneous and normal. Sensorium
was clear and he was properly oriented. Thought process showed that
he was coherent, logical, mid goal-directed. There was no looseness
of associations or flight of ideas. Further, there was no
tangentiality or circumstantiality. Thought content showed no
delusions, obsessions, or complusions. Also, there was no suicidal
or homicidal ideation. He had good attention and concentration.
Abstract ability was poor. Insight and judgment were intact on both
personal and impersonal levels. Immediate memory was poor to fair.
Recent and remote memory were intact.

The Axis I diagnoses were: Chronic PTSD; depressive disorder, not
otherwise specified, recurrent, severe, without psychotic features;
cannabis abuse; alcohol dependence and abuse in full remission. The
Axis II diagnosis was antisocial traits. Notation was made that the
veteran was a loner who had had an "overlooked psychiatric illness
that needs further attention and Tx. and he has limited finances
and unemployed." The GAF score was given as between 55 and 60.

Also of record are reports of VA outpatient visits on several
occasions between February and April 1999. At the time of the visit
in February, it was noted the veteran was being seen for evaluation
of suicidal ideation. On examination, he was described as alert and
oriented, cooperative, pleasant without being charming,
appropriately dressed and groomed, and using good eye contact.
Speech was clear,

7 -

logical, and goal-directed. History was communicated concisely and
clearly. Affect was bright and he denied feeling depressed. He
appeared to be taking his treatment seriously. He did not exhibit
psychotic thinking. Judgment was good. Insight into his illness was
described as fair to good. He was to be tried on a regimen of
Nefazodone. The veteran was also given a prescription of Trazodone.

When he was seen in March 1999, he reported that his anxiety level
had gone way down and that he did not feel like choking anyone. He
indicated he had had about three nightmares about Vietnam in the
past 10 days and that he had been able to return to sleep. He
ruminated about survival guilt. He reported that he had planned to
return to self-employment as a sign manufacturer.

On examination, he was described as alert and oriented, pleasant
and used good eye contact. Mood was mildly anxious, but was not
depressed or euphoric. Speech was clear, logical, and goal-
directed. Judgment and insight were good.

At the time of a VA outpatient visit in April 1999, it was
indicated the veteran was feeling stressed by living in a
residential setting and was thinking of moving elsewhere and
continuing his outpatient treatment in a month or so. He believed
he should stay in the domiciliary unit until his medical problems
were treated. He was described as alert and oriented, well groomed,
cooperative, and as using good eye contact. Mood was neither
depressed nor euphoric. He did not display as much anxiety as he
had in the past. He denied suicidal ideation. No psychosis was
noted. Judgment and insight were good. Medications were prescribed.

At a hearing before the undersigned in Sioux Falls in July 1999,
the veteran testified that he could not cope with people and did
not like being around other individuals (Transcript, hereinafter
Tr. 7). He also testified that he had applied for Social Security
benefits, but was turned down. He indicated that he filed an appeal
and was sent a lot of paperwork, but had not completed the
paperwork (Tr. 15).

8 -

Analysis.

Based on a review of the evidence of record, the Board finds that
the criteria for a 70 percent disability rating for the veteran's
PTSD are not met. The medical evidence of record shows that the
veteran has had GAF scores of between 50 and 60. A score between 51
and 60 contemplates moderate symptoms (e.g., flat affect and
circumstantial speech, occasional panic attack) or moderate
difficulty in social, occupational or school functions (e.g., few
friends, conflicts with peers and co-workers). American Psychiatric
Association: Diagnostic and statistical Manual of Mental Disorders,
4th Edition (1994); 38 C.F.R. 4.130 (1999).

In comparing the criteria cited above for a 70 percent rating with
the veteran's symptoms, the record does not show that the veteran
performs obsessional rituals that interfere with routine
activities. His speech has been consistently described as relevant
and coherent, he has been described as properly oriented in all
spheres, and the record shows that he maintains his personal
appearance and hygiene. While notation was made at the time of the
February 1999 outpatient visit that the veteran was entertaining
thoughts of suicide, the examiner at that time and in subsequent
examinations in March and April 1999 consistently described the
veteran as cooperative, pleasant and well dressed. While the
veteran may have difficulty in adapting to stress, the evidence
shows that he generally functions satisfactorily in terms of
routine behavior, self-care, and normal conversation. Thus, the
Board finds that the reported suicidal ideation and the social
isolation which the veteran has described, when viewed in the
context of all of the medical evidence, are not sufficient to
warrant the assignment of the next higher disability rating of 70
percent. Accordingly, the Board determines that the preponderance
of the evidence is against the claim of entitlement to a disability
rating in excess of 50 percent for PTSD.

ORDER 

A rating in excess of 50 percent for PTSD is denied. 

9 - 

REMAND

If the schedular rating is less than total, a total disability
evaluation can be assigned based on individual unemployability if
the veteran is unable to secure or follow a substantially gainful
occupation as a result of his service-connected disability,
provided that he has one service-connected disability rated at 60
percent or higher; or two or more service-connected disabilities,
with one disability rated at 40 percent or higher and his combined
rating is 70 percent or higher. 38 C.F.R. 4.16(a). All veterans who
are shown to be unable to secure and follow a substantially gainful
occupation by reason of service-connected disability shall be rated
totally disabled. If the veteran is unemployable due to service-
connected disability, and the percentage requirements of 38 C.F.R.
4.16(a) are not met, the case should be submitted to the Director
of the Compensation and Pension Service for consideration of an
extraschedular rating. 38 C.F.R. 4.16(b).

The veteran claims to be unemployable due to the severity of his
service connected disabilities.

The United States Court of Appeals for Veterans Claims (Court) has
held that in the case of a claim for a total disability rating for
unemployability based on the severity of service-connected
disabilities, the duty to assist requires that VA have an
examination which includes an opinion as to what effect the
veteran's service- connected disabilities have on his ability to
work. 38 U.S.C.A. 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297
(1994); 38 C.F.R. 3.103(a), 3.326, 3.327, 4.16(a) (1999). In this
case, there is little information as to the effect of the service-
connected shrapnel wound residual scarring of the thoracic region
on the veteran's ability to maintain gainful employment. The
veteran was accorded a general medical examination in May 1992,
with what was reported as spectral attention given to the shell
fragment wound residuals of the right side. However, it does not
appear that an X-ray study was accomplished at that time. There has
been no reference to the impact, if any,, of the residual scarring
in the years since. At the time of the

10 -

hearing before the undersigned in July 1999, however, the veteran
began the hearing by commenting that "my shoulder's been really
bothering me." The undersigned notes that it is difficult to tell
from the evidence of record what muscle damage, if any, there is in
the thoracic region.

To ensure the VA has met the duty to assist the veteran in
developing the facts pertinent to his claim and to ensure full
compliance with due process of findings, this issue is REMANDED to
the RO for the following:

1. The RO should obtain the names and addresses of all medical care
providers who have treated the veteran for his service-connected
disabilities. After securing the necessary release of information,
the RO should obtain any of those records not already part of the
claims folder for incorporation in the claims folder.

2. The RO should inquire of the veteran whether he is pursuing
disability benefits from the Social Security Administration (SSA).
If the veteran's response is in the affirmative, the RO is to
contact the SSA and obtain the records pertinent to the appellant
s claim for Social Security disability benefits as well as the
medical records relied upon concerning that claim. Any records
received should be associated with the claims folder.

3. The veteran should be afforded any appropriate examination, to
include orthopedic and neurologic examinations, if deemed
appropriate, to assess the impact of his service-connected shrapnel
wound residuals on his ability to maintain gainful employment. Each
examiner should review the claimsfolder before completing the
examination reports and each examiner should state an opinion as to
the impact of the wound

residuals on the veteran's ability to obtain and maintain gainful
employment.

4. After undertaking any additional development deemed to be
appropriate, the RO should determine whether the manifestations of
the service-connected shell fragment wound residuals, combined with
the manifestations of the PTSD, render the veteran unemployable.

5. The RO should then readjudicate the issue of the veteran's
entitlement to a total disability rating based on individual
unemployability by considering all of his service-connected
disabilities. If the veteran is found to be unemployable due to his
service-connected disabilities, but the percentage requirements of
38 C.F.R. 4.16(a) are not met, the case should be referred to the
Director of the Compensation and Pension Service for extraschedular
consideration. 38 C.F.R. 4.16(b).

6. If the benefit sought on appeal remains denied, the veteran and
his representative should be furnished a supplemental statement of
the case and be given the opportunity for response. The case should
then be returned to the Board, if otherwise in order. The Board
intimates no opinion as to any final outcome warranted. The veteran
need take no action on this issue until he is further notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

12 -

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

RENEE M. PELLETIER 
Member, Board of Veterans' Appeals

13 -


